  Case 6:19-cv-00096-RSB-BWC Document 12 Filed 06/02/20 Page 1 of 2

                                                                                                    FILED
                                                                                         John E. Triplett, Acting Clerk
                                                                                          United States District Court

                                                                                      By CAsbell at 8:20 am, Jun 02, 2020



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION


 ANTONIO ROCK,

                 Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-96

         v.

 ANDREW SAUL, Commissioner of Social
 Security,

                 Defendant.



                                             ORDER

       This matter is before the Court on Defendant’s Motion to Dismiss for Noncompliance

with a Court Order. Doc. 11. Plaintiff filed his Complaint on October 24, 2019, seeking

review of the Social Security Commissioner’s decision to deny his disability. Doc. 1. On

March 2, 2020, the Court ordered Plaintiff to file a brief setting forth all errors which Plaintiff

contends entitle him to relief and further ordered Plaintiff to include specific information in his

brief. Doc. 9 at 1–2. To date, Plaintiff has not complied with this Court’s Order. On May 29,

2020, Defendant file a Motion to Dismiss Plaintiff’s action for failure to comply with an Order

of the Court. Doc. 11. The Court hereby ORDERS Plaintiff to respond to Defendant’s Motion

to Dismiss within seven days of the date of this Order. Further, the Court ORDERS Plaintiff to

comply with the Court’s prior Order and file his brief on the merits within seven days of the date

of this Order. In doing so, Plaintiff shall comply with the instructions given in the Court’s
  Case 6:19-cv-00096-RSB-BWC Document 12 Filed 06/02/20 Page 2 of 2



March 2, 2020 Order. Plaintiff is warned his failure to properly respond may result in the

dismissal of his entire action.

       SO ORDERED, this 2nd day of June, 2020.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
